DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to Application 17/154,819 filed on 9/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0369284) in view of Arnold (US 2014/0229064).

Regarding claim 1, Chen teaches:
 A motor control unit (Fig. 2) for a vehicle comprising an electric drive motor (motor 198), the motor control unit comprising a first processor (Figure 2 propulsion torque arbitration module 206 interpreted as first processor), a second processor (Figure 2 reserve and load module 220 interpreted as second processor) and a third processor (Figure 2 hybrid optimization module 208 interpreted as third processor) ([0138]: in this application, the term module may refer to a processor), in which: 
the third processor is configured to: 
receive an actuation demand ([0069]: torque requests 257, 258 and Figure 2 shows the hybrid optimization module 208, interpreted as third processor, receiving torque requests 257, 258 ) for the vehicle; 
calculate a torque for the electric drive motor in dependence on the actuation demand ([0079]: The hybrid optimization module 208 may determine how much torque should be produced; then outputs modified predicted and immediate torque requests 259 and 260); and
 provide the calculated torque to the first processor ([0079]-[0080]: The hybrid optimization module 208 then outputs modified predicted and immediate torque requests 259 and 260, respectively, to the propulsion torque arbitration module 206);
 the first processor is configured to: 
receive the calculated torque ((the propulsion torque arbitration module 206 receives modified predicted and immediate torque requests 259 and 260) and a control input of the vehicle (the propulsion torque arbitration module 206 receives the propulsion torque request 290, [0081]-[0082]); and 
determine a first control output for the electric drive motor in dependence on the calculated torque and the control input ([0081]: the propulsion torque arbitration module 206 generates an arbitrated predicted torque request 261 and an arbitrated immediate torque request 262 for the motor based on the control input); and 
the second processor is configured to:
 receive the first control output from the first processor and the control input of the vehicle (reserve and load module 220 receives from the propulsion torque arbitration module 206); 
calculate a second control output for the electric drive motor in dependence on the control input ([0085]-[0086]: reserve and load module 220 create a torque reserve and/or to compensate for one or more loads. The reserves/loads module 220 then outputs adjusted predicted and immediate torque requests 263 and 264); and 
validate the first control output with respect to the second control output ([0084]-[0087]: may adjust the arbitrated predicted and immediate torque requests 261 and 262 to create a torque reserve and/or to compensate for one or more loads. The reserves/loads module 220 then outputs adjusted predicted and immediate torque requests 263 and 264; adjusted 263, 264),
wherein the motor control unit is configured to provide the first control output to the electric drive motor in order to control the electric drive motor (arbitrated predicted torque request 261 and an arbitrated immediate torque request 262 provided to the motor to drive and rotate it accordingly).
Chen doesn’t explicitly teach comparing the first control output to the second control output.
	However, Arnold teaches in para [0007] that one control unit comprises three identical CPUs and one programmable logic component, wherein each of the CPUs generates control signals for the motors depending on input control signals and sensor signals of the motors and forwards these control signals to the programmable logic component, which, depending on the programming thereof, forwards the control signals of one of the CPUs to the motors. Para [0008] states that all three CPUs operate at all times and compare their control results with one another.
	Given the teaching of Arnold, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor control unit of Chen with comparison of the output control signals of the processors in order to control the braking and acceleration system and the steering system of the motor (see Arnold para [0008]).

Regarding claim 2, Chen teaches:
A motor control unit as claimed in claim 1, wherein the first processor is configured to provide the first control output to the electric drive motor ([0081]).  

Regarding claim 3, Chen teaches:
 A motor control unit as claimed in claim 1
 Application No. : Not yet assigned131046US Filed: Herewith Page: 4of 7 	a dedicated communication bus configured to provide the actuation demand to the third processor, the dedicated communication bus being configured to communicate information related to actuation demands only (257, 258; [0069]-[0072] and [0076]-[0078]).  

Regarding claim 4, Chen teaches:
A motor control unit as claimed in claim 1, the motor control unit further comprising: a general communication bus configured to provide the control input of the vehicle to the first processor and the second processor (290; [0081]-[0083]).  

Regarding claim 5, Chen teaches:
A motor control unit as claimed in claim 1 wherein the actuation demand received by the third processor is a raw control input ([0066]: user input is a raw control input, driver input).  

Regarding claim 6, Chen teaches:
A motor control unit as claimed in claim 1, wherein the actuation demand received by the third processor is a pre-processed control input ([0069]: predicted torque request 257).  

Regarding claim 7, Chen teaches:
 A motor control unit as claimed in claim 1 wherein the third processor is further configured to: 
monitor at least one of the first processor and the second processor ([0079]: by deciding how much torque should be produced, it controls the second processor); and 
control the electric drive motor in the event of a fault of one or more of the first processor and/or second processor ([0083]: control problem, critical fault).  

Regarding claims 8, Chen teaches:
A motor control unit as claimed in claim 7, wherein the third processor executes safety functions for the electric drive motor in the event of a fault of one or more of the first processor and/or second processor ([0083]: detection of vehicle theft, engine shutoff requests).  

Regarding claim 14, Chen teaches:
A motor control unit (Fig. 2) for a vehicle comprising an electric drive motor, the motor control unit comprising a first processor(Figure 2 propulsion torque arbitration module 206), a second processor (Figure 2 reserve and load module 220) and a third processor (Figure 1 hybrid optimization module 208) ([0138]: in this application, the term module may refer to a processor), in which: 
the first processor is configured to: 
receive a control input of the vehicle (290, [0081]-[0082]); and 
determine a first control output for the electric motor in dependence on the control input ([0081]: 261, 262); 
the second processor is configured to: 
receive the first control output from the first processor and the control input of the vehicle (220 receives from 206); 
determine a second control output for the electric drive motor in dependence on the control input ([0085]-[0086]: torque requests 263, 264); and 
validate the first control output by comparison to the second control output ([0084]-[0087]: 220 adjusts the predicted torque requests to create a torque reserve and /or to compensate for one or more loads, adjusted 263, 264); and 
the third processor is configured to: 
control the electric drive motor in the event of a fault of one or more of the monitored first processor and/or second processor ([0083]: control problem, critical fault).
Chen doesn’t explicitly teach the third processor is configured to monitor at least one of the first processor and the second processor; and, in the event of a fault of one or more of the monitored first processor and/or second processor, executing one or more safety functions for the electric drive motor.
However, Arnold teaches in para [0003], in a malfunction of the currently active CPU is ascertained by a security processor, a switchover to the other CPU is implemented for actuating the steering system of the vehicle that has motors. Thus, a processor monitoring another processor and execution of safety function for the motor.
Given the teaching of Arnold, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor controller of Chen with a processor monitoring at least one of the first and second processors and  executing of safety function for the motor in the event of a fault of one or more monitored processor in order to have a high security level of the processors in the control unit, the motors (see Arnold para [0004]).

Regarding claims 9 and 16, Chen teaches:
A motor control unit as claimed in claim 7, wherein the third processor is connected to the gate drivers of the electric drive motor (208 connected to 196).  

Regarding claims 10 and 17, Chen teaches:
A motor control unit as claimed in claim 9, wherein the third processor causes an active short circuit of the electric drive motor ([0079]: 208 may be implemented in hybrid control module 196 and [0083]: zero output).  

Regarding claims 11 and 18, Chen teaches:
A motor control unit as claimed in196) comprised within a second motor control unit for a second electric drive motor of the vehicle ([0067]: axle torque, torque at the wheels , may be produced by various sources including an electric motor).  

Regarding claims 12 and 19, Chen teaches:
 A motor control unit as claimed in claim 11, wherein the third processor is further configured to execute safety functions for the second electric drive motor in the event that a fault is detected during monitoring the second third processor comprised within the second motor control unit ([0083]: detection of vehicle theft, engine shutoff requests).  

Regarding claims 13 and 20, Chen teaches:
 A motor control unit as claimed in claim 12, wherein the third processor causes an active short circuit of the second electric drive motor ([0079]: 208 may be implemented in hybrid control module 196 and [0083]: zero output).  
 
Response to Arguments
	Applicant’s argument with respect to claim 1 are partly persuasive. 
 
	Based on arguments with respect to 101 rejection, Examiner has withdrawn the 101 rejection because claim 1 has been amended. 

	Examiner has provided a secondary reference to remedy the deficiency of the primary reference regarding the argument “the second processor configured to validate the first control output by comparison to the second control output”. 

	With respect to arguments to the “electric drive motor”, Applicant has argued that the notion of “electric motor is only in paragraphs [0061]-[0062], [0067] and [0079]. Applicant states that Chen does not detail how electric motor can be controlled. Further Applicant keeps arguing that the torque requests are not output to the electric motor. 

	Examiner disagrees. Even though “electric drive motor is only mentioned in para [0061]-[0062], [0067] and [0079], it doesn’t mean that the electric motor cannot be controlled. In para [0061], Chen states that the ECM 114 may communicate with a hybrid control module 196 to coordinate operation of the engine 102 and an electric motor 198. [0062] The electric motor 198 may also function as a generator, and may be used to produce electrical energy for use by vehicle electrical systems and/or for storage in a battery. [0079] The hybrid optimization module 208 may determine how much torque should be produced by the engine 102 and how much torque should be produced by the electric motor 198. If the module 208 determines how much torque should be produced by the electric motor 198, what could possibly be a better way to show in detail that the electric motor being controlled? For instance, when we drive the vehicle, that has combustion engine and motor, and we push on the accelerator, we command torque. We then regulate current using PI regulator for instance with two correction voltages (one for d-axis and one for q-axis) Finally to apply these voltages to the motor terminals we transform vd and vq into stationary frame to apply these to the stator coils of the motor. Therefore, when we discuss torque of motor it’s probable to talk widely of the engine but that doesn’t mean we are ignoring the control of the motor. The control of the motor is vastly considered as well. 

	Applicant’s arguments with respect to claim 14 are persuasive and a new rejection is given to remedy the deficiency of the prior art Chen. 

	However, the claims are not allowable over the new rejection.

CORRESPONDENCE
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/3/2022
                                                                                                                                                                                                       /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846